


110 HR 2812 IH: Clean Air and Water Investment Act of

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2812
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Lampson (for
			 himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To permit the issuance of tax-exempt bonds for air and
		  water pollution control facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Air and Water Investment Act of
			 2007.
		2.Tax-exempt bonds
			 for air and water pollution control facilities
			(a)In
			 generalSubsection (a) of section 142 of the Internal Revenue
			 Code of 1986 (defining exempt facility bonds) is amended by striking
			 or at the end of paragraph (14), by striking the period at the
			 end of paragraph (15) and inserting , or, and by adding at the
			 end the following new paragraph:
				
					(16)air or water
				pollution control
				facilities.
					.
			(b)Air or water
			 pollution control facilitiesSection 142 of such Code is amended
			 by adding at the end the following new subsection:
				
					(n)Air or water
				pollution control facilities
						(1)In
				generalFor purposes of subsection (a)(16), the term air or
				water pollution control facilities means any property—
							(A)to be used, in whole or in part, to abate
				or control water or atmospheric pollution or contamination by removing,
				altering, disposing, or storing pollutants, contaminants, wastes, or
				heat,
							(B)which is
				either—
								(i)of
				a character subject to the allowance for depreciation under section 167,
				or
								(ii)land, and
								(C)with respect to
				which either—
								(i)a
				Federal, State, or local agency exercising jurisdiction has certified that the
				property, as designed, is in furtherance of the purpose of abating or
				controlling atmospheric pollutants or contaminants, or water pollution, as the
				case may be, or
								(ii)the property is
				designed to meet or exceed applicable Federal, State, and local requirements
				for the control of atmospheric pollutants or contaminants, or water pollution,
				as the case may be, in effect at the time the obligations, the proceeds of
				which are to be used to provide such facilities, are issued.
								(2)Certain other
				propertyIn the case of property to be used to control water
				pollution, a water pollution control facility includes the necessary
				intercepting sewers, pumping, power, and other equipment, and their
				appurtenances.
						(3)Costs taken into
				account
							(A)Property with no
				significant purpose other than pollution controlIn the case of
				property which is designed for no significant purpose other than the control of
				pollution, the total expenditure for such property shall be taken into account
				for purposes of this subsection.
							(B)Incremental cost
				where significant purpose other than pollution controlIn the
				case of property to be placed in service for the purpose of controlling
				pollution and for a significant purpose other than controlling pollution, only
				the incremental cost of such property shall be taken into account for purposes
				of this subsection. For purposes of the preceding sentence, the term
				incremental cost means the excess of the total cost of such
				property over the portion of such cost expended for a purpose other than the
				control of pollution.
							(C)Significant
				purposeFor purposes of this paragraph, an expenditure has a
				significant purpose other than the control of pollution if such expenditure
				results in an increase in production or capacity, or in a material extension of
				the useful life, of a manufacturing or production facility or a part
				thereof.
							.
			(c)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after December 31, 2006.
			
